FILED
                            NOT FOR PUBLICATION
                                                                            OCT 24 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    14-16936

              Plaintiff-Appellee,                D.C. No.
                                                 3:10-cv-00682-LRH-WGC
 v.

SANTIAGO CRUZ,                                   MEMORANDUM*

              Claimant-Appellant,

 v.

$102,836.00 IN UNITED STATES
CURRENCY,

              Defendant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                           Submitted October 19, 2016**
                               Stanford, California

Before: HAWKINS, CALLAHAN, and HURWITZ, Circuit Judges.

      *
        This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      In this civil forfeiture action, claimant Santiago Cruz (“Cruz”) appeals the

denial of his motion to suppress evidence and grant of summary judgment in favor of

the United States. We affirm.

      The district court did not err in denying Cruz’s motion to suppress. Viewing

the totality of the circumstances—including the odors of marijuana and air freshener

coming from the vehicle, Cruz’s demeanor, an expired car rental agreement, unusual

travel plans, Cruz’s prior drug conviction, and Cruz’s admission he had previously

sold drugs in Battle Mountain—reasonable suspicion existed to support Cruz’s brief

continued detention until the canine officer arrived at the scene. See United States v.

Berber-Tinoco, 510 F.3d 1083, 1087-88 (9th Cir. 2007) (individually innocent factors

viewed collectively may amount to reasonable suspicion); see also United States v.

Sharpe, 470 U.S. 675, 686 (1985) (prolonged detention justified if police diligently

pursued means of investigation likely to confirm or dispel their suspicions quickly).

      Nor did the court err in granting the government’s motion for summary

judgment. The government presented evidence that the currency had a substantial

connection to drug trafficking: Cruz possessed a large amount of cash in small and

varied denominations, rubber-banded together in separate bundles; officers found a

“price list” for marijuana, two prepaid cell phones, a box of plastic baggies, and

receipts which indicated a peculiar travel itinerary that was inconsistent with the story


                                           2
Cruz initially gave to officers. Cruz’s largely unsupported and self-serving attempts

to explain a legitimate source of the funds and a non-drug related reason to have such

a substantial amount of cash in his vehicle were permissibly disregarded by the court

as implausible. See United States v. Currency, U.S. $42,500.00, 283 F.3d 977, 984

(9th Cir. 2002) (summary judgment appropriate where explanation so inherently

untrustworthy that a rational trier of fact could not return verdict in favor of claimant);

see also United States v. $133,420 in U.S. Currency, 672 F.3d 629, 638-39 (9th Cir.

2012) (conclusory self-serving affidavit insufficient to create issue of fact).

       AFFIRMED.




                                            3